GUARANTEE
 
 
FOR CONSIDERATION, receipt of which is hereby acknowledged, the undersigned and
each of them (if more than one) hereby jointly and severally guarantee(s)
payment to Charles Lesser (hereinafter called the “Creditor”) of all debts and
liabilities, present or future, direct or indirect, absolute or contingent,
matured or not, at any time owing by Mynk Corporation (hereinafter called the
“Debtor”) to the Creditor or remaining unpaid by the Debtor to the Creditor,
whether incurred by or arising from any agreement or dealings between the
Creditor and the Debtor or by or from any agreement or dealings with any third
party by which the Creditor may be or become in any manner whatsoever a creditor
of the Debtor or however otherwise incurred or arising anywhere within or
outside the country where this guarantee is executed and whether the Debtor be
bound alone or with another or others and whether as principal or surety (such
debts and liabilities being hereinafter called the “Liabilities”); (the
liability of the undersigned hereunder being limited to the sum of $260,000,
with interest from the date of advance at 9% per annum.
 
AND THE UNDERSIGNED AND EACH OF THEM (IF MORE THAN ONE) HEREBY JOINTLY AND
SEVERALLY COVENANT(S) AND AGREE(S) WITH THE CREDITOR AS FOLLOWS:
 
1.           The Creditor may grant time, renewals, extensions, indulgences,
releases and discharges to, take securities (which word as used herein includes
other guarantees) from and give the same and any or all existing securities up
to, abstain from taking securities from or from perfecting securities of, cease
or refrain from giving credit or making loans or advances to, accept
compositions from and otherwise deal with, the Debtor and others (including the
undersigned if more than one) and with all securities as the Creditor may in its
absolute discretion see fit (including the release of one or more of the
undersigned or other sureties), and may apply all moneys at any time received
from the Debtor or others or from securities upon such part or parts of the
Liabilities as the Creditor in its absolute discretion sees fit, and change any
such application in whole or in part from time to time as the Creditor may see
fit, the whole without in any way limiting or lessening the liability of the
undersigned under this guarantee, and no loss of or in respect of any securities
received by the Creditor from the Debtor or others, whether occasioned by the
fault of the Creditor or otherwise, shall in any way limit or lessen the
liability of the undersigned under this guarantee.
 
2.           This guarantee shall be a continuing guarantee and shall cover all
the Liabilities, and it shall apply to and secure any ultimate balance due or
remaining unpaid to the Creditor.
 
3.           The Creditor shall not be bound to exhaust its recourse against the
Debtor or others or any securities it may at any time hold before being entitled
to payment from the undersigned of the Liabilities.  The undersigned renounce(s)
all benefits of discussion and division.
 
4.           The undersigned or any of them may, by notice in writing delivered
to the Manager of the branch, agency or office of the Creditor receiving this
instrument, determine their or his liability under this guarantee in respect of
Liabilities incurred or arising after receipt of such notice but not in respect
of any Liabilities theretofore incurred or arising even though not then matured,
provided, however, that notwithstanding receipt of any such notice the Creditor
may fulfill any

 

--------------------------------------------------------------------------------

 
 

 
requirements of the Debtor based on agreements express or implied made prior to
the receipt of such notice and any resulting Liabilities shall be covered by
this guarantee.
 
5.           In the event of the determination of this guarantee as to one or
more of the undersigned it shall remain a continuing guarantee as to the other
or others of the undersigned.
 
6.           All indebtedness and liability, present and future, of the Debtor
to the undersigned or any of them are hereby assigned to the Creditor and
postponed to the Liabilities, and all moneys received by the undersigned or any
of them in respect thereof shall be received in trust for the Creditor and
forthwith upon receipt shall be paid over to the Creditor, the whole without in
any way limiting or lessening the liability of the undersigned under the
foregoing guarantee; and this assignment and postponement is independent of the
said guarantee and shall remain in full effect notwithstanding that the
liability of the undersigned or any of them under the said guarantee may be
extinct.
 
7.           This guarantee shall not be affected by:
 
 
(a)
the death or loss or diminution of capacity of the undersigned or any of them;

 
 
(b)
any change in the name of the Debtor or in the membership of the Debtor’s firm
through the death or retirement of one or more partners or the introduction of
one or more other partners or otherwise;

 
 
(c)
the acquisition of the Debtor’s business by a corporation;

 
 
(d)
any change whatsoever in the objects, capital structure or constitution of the
Debtor;

 
 
(e)
the Debtor's business being amalgamated with a corporation; or

 
 
(f)
any defect in, omission from, failure to file or register or defective filing or
registration of any instrument under which the Creditor has taken any security
or collateral for payment of any of the Liabilities or performance or observance
of any obligation of the Debtor, the undersigned (whether under this guarantee
or otherwise) or of any other person who is or may become liable in respect of
the Liability;

 
but shall, notwithstanding the happening of any such event continue to apply to
all the Liabilities whether theretofore or thereafter incurred or arising.  (In
this instrument the word “Debtor” shall include every such firm and corporation
described in paragraphs (c), (d) and (e) above).
 
8.           This guarantee shall not be considered as wholly or partially
satisfied by the payment or liquidation at any time or times of any sum or sums
of money for the time being due or remaining unpaid to the Creditor, and all
dividends, compositions, proceeds of security valued and payments received by
the Creditor from the Debtor or from others or from estates shall be regarded
for all purposes as payments in gross without any right on the part of the
undersigned to claim in reduction of the liability under this guarantee the
benefit of any such dividends,

 
2

--------------------------------------------------------------------------------

 
 

 
compositions, proceeds or payments or any securities held by the Creditor or
proceeds thereof, and the undersigned shall have no right to be subrogated in
any rights of the Creditor until the Creditor shall have received payment in
full of the Liabilities.
 
9.           All moneys, advances, renewals and credits in fact borrowed or
obtained from the Creditor shall be deemed to form part of the Liabilities,
notwithstanding any lack or limitation of status or of power, incapacity or
disability of the Debtor or of the directors, partners or agents thereof, or
that the Debtor may not be a legal or suable entity, or any irregularity, defect
or informality in the borrowing or obtaining of such moneys, advances, renewals
or credits, the whole whether known to the Creditor or not; and any sum which
may not be recoverable from the undersigned as guarantor shall be recoverable
from the undersigned and each of them as sole or principal debtor in respect
thereof and shall be paid to the Creditor on demand with interest as aforesaid.
 
10.           This guarantee is in addition to and not in substitution for any
other guarantee, by whomsoever given, at any time held by the Creditor, and any
present or future obligation to the Creditor incurred or arising otherwise than
under a guarantee of the undersigned or any of them or of any other obligant,
whether bound with or apart from the Debtor, excepting any guarantee surrendered
for cancellation on delivery of this instrument.
 
11.           The undersigned and each of them shall be bound by any account
settled between the Creditor and the Debtor, and if no such account has been so
settled immediately before demand of payment under this guarantee any account
stated by the Creditor shall be accepted by the undersigned and each of them as
conclusive evidence of the amount which at the date of the account so stated is
due by the Debtor to the Creditor or remains unpaid by the Debtor to the
Creditor.
 
12.           This guarantee shall be operative and binding upon every signatory
or signatories (whether or not one or more proposed signatory or signatories has
not executed it), and possession of this instrument by the Creditor shall be
conclusive evidence against the undersigned and each of them that this
instrument was not delivered in escrow or pursuant to any agreement that it
should not be effective until any conditions precedent or subsequent had been
complied with, unless at the time of receipt of this instrument by the Creditor
each signatory thereof obtains from the manager of the branch or agency of the
Creditor receiving this instrument a letter setting out the terms and conditions
under which this instrument was delivered and the conditions, if any, to be
observed before it becomes effective.
 
13.           No suit based on this guarantee shall be instituted until demand
for payment has been made, and demand for payment shall be deemed to have been
effectually made upon the undersigned (and each of them if more than one) if and
when an envelope containing such demand, addressed to the undersigned at the
address last known to the Creditor, is posted, postage prepaid, in the post
office or is delivered to the undersigned, and, in the event of the death of the
undersigned, demand of payment addressed to any of the undersigned's heirs,
executors, administrators or legal representatives at the address of the
addressee last known to the Creditor and posted or delivered as aforesaid shall
be deemed to have been effectually made

 
3

--------------------------------------------------------------------------------

 
 

 
upon all of them.  All payments hereunder shall be made to the Creditor at the
branch, agency or office of the Creditor where the Debtor’s account is
maintained.
 
14.           This guarantee covers all agreements between the parties hereto
concerning this guarantee, and none of the parties shall be bound by any
representation or promise made by any person relative thereto which is not
expressly embodied herein.
 
15.           This guarantee shall be governed by and construed in accordance
with the laws of the State of California and for the purpose of legal
proceedings this guarantee shall be deemed to have been made in such State and
to be performed there and the Courts of such State shall have jurisdiction over
all disputes which may arise under this guarantee, provided always that nothing
herein contained shall prevent the Creditor from proceeding at its election in
the Courts of any other jurisdiction and the undersigned hereby irrevocably
submits to each such jurisdiction, acknowledges the competence of each and the
convenience and propriety of the venue thereof and agrees to be bound by any
judgment thereof and not to seek, and hereby waives, any review of the merits of
such a judgment by the Courts of any other jurisdiction and also hereby waives
any and all objections which it may have to each such jurisdiction.
 
16.           So long as any of the Liabilities remain unpaid or outstanding the
undersigned assumes all responsibility for being and keeping himself informed of
the financial condition of the Debtor and of all circumstances bearing upon the
nature, scope and extent of the risk which the undersigned assumes and incurs
under this guarantee.
 
17.           The undersigned, if a corporation, acknowledges that there are
reasonable grounds for believing that, or the directors of the undersigned are
of the opinion that, the giving of the financial assistance provided by this
guarantee is in the best interests of the undersigned.
 
18.           This guarantee shall extend to and enure to the benefit of the
Creditor and its successors and assigns, and shall extend to and be binding upon
the undersigned and the heirs, executors, administrators, legal representatives,
successors and assigns of the undersigned or each of them or any of them, as the
case may be.
 
19.           The undersigned hereby waive(s) all rights to receive from the
Creditor a copy of any financing statement or amendment to financing statement
filed at any time in respect of this guarantee.
 
GIVEN UNDER SEAL at Los Angeles, California, this 15th day of February, 2010.
 
PANGLOBAL BRANDS, INC.
 
 
 
Per:           /s/ Charles Lesser
Authorized Signatory
 



 
4

--------------------------------------------------------------------------------

 
